Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 5882309 A, published date March 16, 1999) in view of Jago et al. (US 6629929 B1, published date October 7, 2003), hereinafter referred to as Chiao and Jago, respectively.
Regarding claim 1, Chiao teaches an ultrasound system (Fig. 1) providing elevation focus control:  

A beamformer coupled to the array transducer and adapted to transmit beams from the array transducer in different modes using different rows of transducer elements (see Figs. 4A-B; see col. 3, lines 53-66 – “In the 1.25D array shown in FIG. 4A, a multiplicity of multiplexers 34 are respectively connected to a corresponding multiplicity of signal leads 35 (only one multiplexer and one signal lead are seen in FIG. 4A). Each signal lead 35 is connected to a respective beamformer channel (not shown in FIG. 4A). Each multiplexer 34 has three internal switches which multiplex signal leads 26, 28, and 30 to connect with signal lead 35. Each column of transducer elements is connected to a respective set of such signal leads: the central row element 12a being connected to signal lead 26; the paired elements 12b, 12c of the intermediate rows being connected in parallel to signal lead 28; and the paired elements 12d, 12e of the outermost rows being connected in parallel to signal lead 30.”), wherein each mode produces beams exhibiting a predetermined elevation focal depth (Fig. 5A-B; see col. 4, lines 6-18 – “With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition.”);
Chiao does not explicitly teach a user control adapted to indicate a depth of interest in an ultrasound image; and a beamformer controller, coupled to the beamformer and the user control, and 
Whereas, Jago, in the same field of endeavor, expressly teaches a user control (Fig. 4, control panel 38) adapted to indicate a depth of interest in an ultrasound image (see Figs, 4-5; see col. 4, lines 29-32 – “…a method for controlling a focusing operation in the imaging unit 106 begins when a user of the system 100 inputs a desired point of interest and a range of interest using control panel 38, step 500.”); and 
A beamformer controller (Fig. 4, system controller 228), coupled to the beamformer (Fig. 4, beam former 204) and the user control (Fig. 4, control panel 38), and adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth (Fig. 2, beam 50, focal position 52, transducer elements 24), which is optimal for an indicated depth of interest (see col. 4, lines 49-50 – “After receiving the data, the system controller 228 determines the optimum set of actual transmit focal zones to use.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array transducer and beamformer, as disclosed in Chiao, by including a system controller coupled to a beam former and a control panel, as disclosed in Jago. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user to control the ultrasound transmit beams for optimal resolution of the depth of interest, as taught in Jago (see col. 2, lines 3-19). 
Regarding claim 2, Jago further teaches wherein the user control is further adapted to indicate a depth of interest by setting a displayed image depth (see Fig. 4; see col. 4, lines 12-20 – “The system controller 228 may apply appropriate control data to the beamformer 204 over control line 210 to control the location of the focal position or positions. The system controller 228 may also couple further data to the beamformer 204, such as data controlling the sizes of the transmit and receive apertures. The image 
Regarding claim 3, Jago further teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a center of an image (see col. 4, lines 32-37, 41-44 – “The point of interest may be defined by a distance in a direction normal to the center of the transducer array. The range of interest may be defined as a length or distance covering a depth of a field of interest along a line normal to the center of the transducer array…Alternatively, the user may input a point of interest and a range of interest such that the system controller 228 assumes that the point of interest is in the center of the range of interest.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamformer controller, as disclosed in Chiao in view of Jago, by transmitting beams with an elevation focal depth at the center of the image, as disclosed in Jago. One of ordinary skill in the art would have been motivated to make this modification in order for the features of the maximum interest are in the best attainable focus, as taught in Jago (see col. 2, lines 13-19). 
Regarding claim 6, Chiao further teaches wherein the different transmit beams further comprise transmit beams with different elevation foci (Fig. 5A, multiplexer switches 34a-c; see col. 6, lines 19-21 – “With a 1.5D array and beamformer, some of the elevation focusing is achieved dynamically by adjusting electronic time delays in the beamformer.”).
Regarding claim 7, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a first mode using only the inner row of transducer elements (see Fig. 5A, multiplexer switch 34a closed with the multiplexer switches 34b and 34c open, using only the center row of transducer elements 12a).
Regarding claim 8, Chiao further teaches wherein the beams transmitted in the first mode exhibit a near field elevation focus depth (see Fig. 5A; see col. 4, lines 6-10 – “With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired.”; see col. 6, lines 6-8 – “The portion of the lens which covers the central row of the array has a short focal length, for best near-field performance when only the central row is active.”).
Regarding claim 9, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a second mode using the inner row and outer rows of transducer elements (see Fig. 5A; see col. 4, lines 13-15 – “…all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e.”).
Regarding claim 10, Chiao further teaches wherein the beams transmitted in the second mode exhibit a far field elevation focus depth (see Fig. 5A; see col. 4, lines 13-15 – “…all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e.”).
Regarding claim 11, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in the second mode using a full elevation aperture (see Fig. 5A; see col. 4, lines 13-15 – “…all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e.”).
Regarding claim 12, Chiao further teaches wherein the beamformer is further adapted to transmit beams from the array transducer in a third mode using the inner row of transducer elements for a first transmission at a beam location and the inner and outer rows of transducer elements for a second transmission at the beam location (see Fig. 5A-B; see col. 4, lines 4-18 – “Because changing the state of the multiplexer switches generates noise, use of this probe typically requires three transmit-receive cycles per beam. With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition.” The first transmission acquired with the inner row 12a and the second transmission acquired with all of the rows 12a-e. The spliced combination can be considered the third mode).  
Regarding claim 13, Chiao further teaches wherein the beams transmitted in the third mode exhibit an extended focal region between near field and far field elevation focal depths (see Fig. 5A-B; see col. 4, lines 4-18 – “Because changing the state of the multiplexer switches generates noise, use of this probe typically requires three transmit-receive cycles per beam. With the multiplexer switches 34a for the center row of elements 12a closed and switches 34b and 34c open, the transmit delays are set to provide azimuthal focusing in the near field, and the near portion of the beam data is acquired. Next, switches 34a and 34b are closed, the transmit and receive delays are reconfigured, and the mid-field data is acquired using rows 12a, 12b and 12c. Finally, all the multiplexer switches are closed, the transmit and receive delays are reconfigured, and the far-field data is acquired using rows 12a-12e. Data from the three zones are spliced together in the imaging system, with care being taken to compensate for the change in sensitivity at the transition.” The spliced combination can be considered the third mode).  
Regarding claim 14, Chiao further teaches wherein transducer elements of the inner row further exhibit a mechanical elevation focal depth in the near field (see Fig. 5A, only multiplexer switch 34a closed for only center row elements 12a focusing in near field depth).
Regarding claim 15, Chiao further teaches wherein transducer elements of the outer row further exhibit a mechanical elevation focal depth in the far field (see Fig. 5, all multiplexer switches 34a-c closed for all row elements 12a-e focusing in far field depth).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao in view of Jago as applied to claim 1 above, and further in view of Ferguson et al. (US 20030233046 A1, published December 18, 2003), hereinafter referred to as Ferguson.
Regarding claim 4, Chiao in view of Jago teaches an ultrasound system with a user control adapted to indicate a depth of interest in an ultrasound image, as disclosed in claim 1. 
Chiao in view of Jago does not explicitly teach wherein the user control is further adapted to indicate a depth of interest by positioning a location of interest graphic in an ultrasound image.
Whereas, Ferguson expressly teaches wherein the user control is further adapted to indicate a depth of interest by positioning a location of interest graphic in an ultrasound image (Fig. 1, display 30; see pg. 2, col. 1, para. 0027-0028 – “The device is connected to an external ultrasound machine (not shown) that provides the imaging for the miniature display 30. The miniature display 30 also serves as a graphical user interface that provides alignment information. The device is moved over the target site until the target is centered on the display 30 horizontally. A fixed vertical indicator on the display 30 aids in determining that the target is bisected horizontally.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user selecting the depth of interest, as disclosed in Chiao in view of Jago, by positioning a region of interest display on the ultrasound image, as disclosed in Ferguson. One of ordinary skill in the art would have been motivated to make this modification in order to find and adjust the depth of placement of a catheter to optimally intersect the target tissue, as taught in Ferguson (see pg. 2, col. 1, para. 0028). 
Regarding claim 5, Chiao in view of Jago teaches a beamformer controller adapted to control the beamformer to transmit beams from the array transducer with an elevation focal depth.
Chiao in view of Jago does not explicitly teach wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a depth of the location of interest graphic.
Whereas, Ferguson teaches wherein the beamformer controller is further adapted to control the beamformer to transmit beams with an elevation focal depth at or around a depth of the location of interest graphic (Fig. 1, display 30; see pg. 2, col. 1, para. 0027-0028 – “The device is connected to an external ultrasound machine (not shown) that provides the imaging for the miniature display 30. The miniature display 30 also serves as a graphical user interface that provides alignment information. The device is moved over the target site until the target is centered on the display 30 horizontally. A fixed vertical indicator on the display 30 aids in determining that the target is bisected horizontally.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamformer transmitting beams with an elevation focal depth, as disclosed in Chiao in view of Jago, by controlling the elevation focal depth at or around a depth of the location of interest graphic, as disclosed in Ferguson. One of ordinary skill in the art would have been motivated to make this modification in order for the user to adjust and position the beamformer for optimal focus of the target tissue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hunt et al. (US 5462057 A, published October 31, 1995) discloses an ultrasound system that combines line splicing and parallel receive beamforming of two transmit pulses, one focused in the near field and another focused in the far field. 
Mason et al. (US 5931785 A, published August 3, 1999) discloses an ultrasound system where the elevation aperture of the transducer array is divided into three sections, having the central section activated as a near-field mode and both the central and outer sections activated as a far-field mode. 
Barshinger et al. (US 7263888 B2, published September 4, 2007) discloses a 2D ultrasound transducer array that enables adjustment of the focal properties and size of the aperture in both the azimuthal and elevation directions. 
Kim et al. (US 20170128046 A1, published May 11, 2017) discloses an ultrasound system that allows user input that selects a region of interest from a lateral-direction ultrasound image of a cross-section, which the region of interest selected is then displayed as an elevation-direction ultrasound image of the cross-section.
Beasley et al. (US 20080033293 A1, published February 7, 2008) discloses a user interface for a sonographic device which includes an insertion depth indicator of a catheter in the sonographic image.
Poland (US 20090043195 A1, published February 12, 2009) discloses a user interface for an ultrasound imaging system to where the user touches the touchscreen at the location of interest, an activation area appears indicative of its function, such as “DEPTH”. 
Halmann (US 20120289830 A1, published November 15, 2012) discloses an ultrasound imaging system for image-guided procedures in which a graphical indicator is used representing the structure in a body, a virtual mark corresponding to a particular location of the skin identified by the user, and a depth indicator may be used to give the user additional information about the position of the catheter in order for the user to quickly and accurately determine the position of one or more structures with respect to the anatomical surface of the body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793